UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 7, 2011 EMERGING MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) 000-52408 (Commission File Number) 13-1026995 (IRS Employer Identification No.) Nevada (State or Other Jurisdiction of Incorporation) 121 South Orange Ave., Suite 1500, Orlando, Florida (Address of Principal Executive Offices) (Zip Code) (011) 373 23-79-79 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02. Termination of a Material Definitive Agreement. On November 7, 2011, the Company terminated the Asset Purchase Agreement, dated as of September 30, 2011, between bNET Communications, Inc. (bNET) and the Company, due to the failure of bNET to satisfy closing conditions agreed to by the parties. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMERGING MEDIA HOLDINGS, INC. By: /s/ Iurie Bordian Name: Iurie Bordian Title: Chief Executive Officer Date: November 7, 2011
